If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


CRB,                                                                 UNPUBLISHED
                                                                     March 17, 2022
               Petitioner-Appellant,

V                                                                    No. 356872
                                                                     Kalamazoo Circuit Court
SAB,                                                                 LC No. 21-008522-PP

               Respondent-Appellee.


Before: RIORDAN, P.J., and K. F. KELLY and SWARTZLE, JJ.

PER CURIAM.

        Petitioner CRB appeals as of right the trial court’s order granting respondent SAB’s motion
to terminate an ex parte personal protection order (PPO). We dismiss this appeal as moot.

                                            I. FACTS

       On January 19, 2021, petitioner filed a petition for a PPO against respondent, who was her
husband and with whom she shared children, alleging that she feared for her safety because of
respondent’s threatening and violent behavior. On the same day, the trial court entered an order
prohibiting respondent from having contact with petitioner in the manner petitioner requested. The
order provided that it would remain in effect until January 18, 2022.

        In response, respondent filed a motion to terminate or modify the PPO. The trial court held
a hearing at which respondent presented evidence to refute petitioner’s claims. After taking
testimony, the trial court summarized that petitioner no longer wanted to have a relationship with
respondent and that respondent “has not favorably reacted to that, basically, engaging in conduct
that can only be described . . . as stalking.” The trial court observed that respondent tended to
attempt to exercise control over matters outside of his legitimate control, which the trial court
found was “concerning . . . in terms of his willingness to allow things like a court order to be
honored.” However, the trial court concluded that “these matters should, in fact, be in the province
and the jurisdiction of the Family Division and in that respect, having issued a personal protection
order, this Court is prepared to terminate the personal protection order” after “the parties present
documentation of the initiation of the divorce proceedings.” On March 23, 2021, after divorce
proceedings had been initiated, the trial court granted respondent’s motion to terminate the PPO.


                                                -1-
                                          II. MOOTNESS

         Petitioner argues that the trial court made an error of law when it terminated the PPO upon
the initiation of divorce proceedings, or, alternatively, that it abused its discretion in in doing so
because there was reasonable cause to believe that respondent might commit one or more acts
listed in MCL 600.2950(1). Therefore, petitioner argues, we should reverse the trial court’s
decision to terminate the PPO. We conclude that because the PPO has already expired, we cannot
afford petitioner any relief, and this appeal is moot.

         A PPO is “an injunctive order issued by the family division of the circuit court restraining
or enjoining activity and individuals . . . .” MCL 600.2950(30)(d). “[A]n ex parte PPO constitutes
a ‘restraining order granted without notice’ under MCR 3.310(B)(5), because it is issued ex parte
and restrains a respondent from committing certain acts.” Pickering v Pickering, 253 Mich App
694, 698; 659 NW2d 649 (2002). “In cases in which an ex parte order is sought, the petitioner
must show that the danger is imminent and that the delay to notify the respondent is intolerable or
in itself dangerous.” Kampf v Kampf, 237 Mich App 377, 385; 603 NW2d 295 (1999).

         An individual against whom an ex parte PPO has been entered may petition to modify or
rescind it. MCL 600.2950(13). “[T]he burden of proof in obtaining the PPO, as well as the burden
of justifying continuance of the order, is on the applicant for the restraining order.” Pickering, 253
Mich App at 701.
        “The question of mootness is a threshold issue that a court must address before it reaches
the substantive issues of a case.” In re Tchakarova, 328 Mich App 172, 178; 936 NW2d 863
(2019). “A matter is moot if this Court’s ruling cannot for any reason have a practical legal effect
on the existing controversy.” Id. (quotation marks and citations omitted). “[B]ecause reviewing
a moot question would be a purposeless proceeding, appellate courts will sua sponte refuse to hear
cases that they do not have the power to decide, including cases that are moot.” People v
Richmond, 486 Mich 29, 35; 782 NW2d 187 (2010) (quotation marks and citations omitted).
       In this case, petitioner argues that the trial court’s March 23, 2021 order terminating its
January 19, 2021 PPO should be reversed, and the PPO reinstated. However, the PPO at issue
provided that it “remains in effect until 01/18/2022.” Thus, even if we reversed the trial court as
requested by petitioner, the PPO could not be reinstated because it expired on January 18, 2022.
Consequently, we can no longer afford petitioner any relief, and this appeal is moot.1


1
  We acknowledge that our Supreme Court held in TM v MZ, 501 Mich 312, 320; 916 NW2d 473
(2018), that “the mere fact that the instant PPO expired during the pendency of this appeal does
not render this appeal moot.” However, TM was premised upon a respondent’s appeal of a PPO,
in which the respondent argued that his appeal was “not moot because there is practical legal relief
he could receive: if the Court of Appeals were to conclude that the PPO should never have issued
in the first place, it would be rescinded, and notice of the same would be entered into LEIN under
MCL 600.2950a(19)(b) and (20).” Id. at 317. In other words, when a respondent appeals the
issuance or continuance of a PPO, his or her appeal is not moot notwithstanding the expiration of
the PPO on appeal because removal from LEIN is practical legal relief. This case, in contrast,
involves a petitioner’s appeal of a now-expired PPO. Petitioner has not identified any practical



                                                 -2-
                                      III. CONCLUSION

        Because the PPO at issue expired on January 18, 2022, this Court cannot afford petitioner
any relief.2 Therefore, we dismiss this appeal as moot.



                                                            /s/ Michael J. Riordan
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Brock A. Swartzle




legal relief to which she would be entitled if we reversed the trial court’s order terminating the
PPO at issue.
2
  Of course, nothing in our opinion precludes petitioner from seeking another PPO against
respondent.


                                               -3-